IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                            No. 01-50493
                        Conference Calendar
                       ____________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN CARLOS SERRANO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-00-CR-319-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Carlos Serrano appeals the sentence he received after

he pleaded guilty to possessing and to importing less than 50

kilograms of marijuana.   Serrano argues that the district court

erred when it determined that four prior marijuana loads he

confessed to importing prior to the instant offense constituted

relevant conduct under U.S.S.G. § 1B1.3(a)(2).   Given the degree

of similarity in the modus operandi of the prior loads and the

instant offense, the district court’s determination that the

prior loads were relevant conduct under § 1B1.3 is not error.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50493
                               -2-

United States v. Ocana, 204 F.3d 585, 589 (5th Cir.), cert.

denied, 531 U.S. 880 (2000).

     AFFIRMED.